                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   DUBLIN DIVISION


DARRELL D. KILLENS,

              Plaintiff,

                                                       CV 319-027


SHERIFF CHRIS STEVENSON;LT. FNU
MOON;OFC. 1; OFC.2; OFC.3; and OFC.4,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 16.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs official capacity claims for monetary relief against

Defendants, DISMISSES Plaintiffs official capacity claims for injunctive relief against

Sheriff Stevenson, DISMISSES Plaintiffs claims for deliberate indifference to a serious

medical need for failure to state a claim upon which relief may be granted, and DISMISSES

Lt. Moon and OFC.# 1-4 fi-om this case.                   ^

      SO ORDERED this             day of October, 2019, at Augusta, Georgia.




                                          UNITED STATES DISTRICT JUDGE
